Citation Nr: 0430415	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension as 
secondary to a service-connected disability.

3.  Entitlement to service connection for erectile 
dysfunction as secondary to a service-connected disability.

4.  Entitlement to service connection for cataracts as 
secondary to a service-connected disability.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since November 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied the benefits sought on 
appeal.  

In particular, the RO granted service connection and assigned 
a 20 percent evaluation for diabetes mellitus, type II.  The 
RO also denied service connection for hypertension, erectile 
dysfunction, cataracts, and peripheral neuropathy, each of 
which were claimed as secondary to the veteran's service-
connected diabetes mellitus, type II.

The veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge in June 2004.  A 
transcript of that hearing has been associated with the 
claims file.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.  

2.  The veteran's diabetes mellitus, type II, does not 
require insulin.

3.  Medical evidence establishes that the veteran's 
hypertension has been aggravated by his service-connected 
diabetes mellitus, type II. 

4.  Medical evidence establishes that the veteran's erectile 
dysfunction is related to his service-connected diabetes 
mellitus, type II. 

5.  No competent medical evidence of record shows that the 
veteran has cataracts as a result of service or his service-
connected diabetes mellitus, type II.

6.  Electromagnetic testing revealed that the veteran does 
not suffer from peripheral neuropathy.  

7.  The most probative medical evidence indicates that the 
veteran's complaints involving pins and needs in his hands 
and feet are related to his alcohol consumption.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1-4.14, 4.119, Diagnostic Code 7913 
(2003).

2.  The veteran's hypertension has been aggravated by his 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002; 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2003).
3.  The veteran's erectile dysfunction is proximately due to 
his service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2003).

4.  Cataracts were not incurred in or aggravated by service, 
and are not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).

5.  Peripheral neuropathy was not incurred in or aggravated 
by service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected diabetes mellitus, type II.  He 
also claims that he suffers from various disabilities as a 
result of his diabetes, namely hypertension, erectile 
dysfunction, cataracts, and peripheral neuropathy.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or VA is expected 
to provide the evidence and request the claimant to submit 
any other evidence in his or her possession that pertains to 
the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in an 
August 2002 letter prior to the RO's initial adjudication of 
his claims in November 2002.  The RO issued the veteran 
anther letter in December 2003.  The veteran was specifically 
notified of the VCAA and was given the opportunity to submit 
information and evidence in support of his claims.  Thus, all 
due process concerns have been satisfied. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The letters by the RO essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letters do not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  The veteran also 
testified at a hearing held before the undersigned Acting 
Veterans Law Judge in June 2004.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
veteran and his representative.  The veteran was also 
afforded several VA examinations to assess the severity of 
his diabetes mellitus, type II, which appear adequate for 
rating purposes.  In addition, the veteran was afforded 
several examinations to determine the nature and etiology of 
his claimed disabilities for which he seeks service 
connection.  Therefore, the record is complete and the case 
is ready for appellate review

II.  Increased Evaluation for Diabetes Mellitus, Type II

The veteran was exposed to herbicides while serving in 
Vietnam and was subsequently diagnosed with diabetes 
mellitus, type II.  As a result, a November 2002 rating 
decision granted service connection and assigned a 20 percent 
evaluation for diabetes mellitus, type II, effective March 
2002.  This appeal ensued after the veteran disagreed with 
the 20 percent evaluation.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

Diabetes mellitus is evaluated under Diagnostic Code (DC) 
7913.  Under this code provision, a 20 percent evaluation is 
assigned for diabetes mellitus which requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher evaluation of 
40 percent is not warranted unless this condition requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned where this condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is assigned for more 
severe symptoms, but also requires that the veteran be on 
insulin.  See 38 C.F.R. § 4.119, DC 7913.

In this case, the Board finds that the veteran's diabetes 
mellitus, type II, was properly evaluated as 20 percent 
disabling.  The record shows that the veteran is on a 
restricted diet and regulates his activities.  However, no 
medical evidence shows that he requires insulin to control 
his diabetes, as required for an evaluation in excess of 20 
percent.  The veteran was first diagnosed with diabetes 
mellitus, type II, in 2002.  VA outpatient treatment records 
dated from 2002 to 2003 show that he was started on Glyburide 
(an oral hypoglycemic agent) and saw a nutritionist.  The 
veteran was also examined by VA in November 2002 and 
April 2003 to determine the severity of his diabetes 
mellitus, type II, at which time it was noted that he was on 
Glyburide for diabetes, as well as Atenolol and Fosinopril 
for high blood pressure.  The Board emphasizes, however, that 
none of these records indicates that the veteran was ever on 
insulin.  

The Board has considered the veteran's testimony at his June 
2004 hearing that, in addition to a restricted diet and 
regulation of activities, he now requires insulin to control 
his diabetes.  However, there is simply no medical evidence 
of record to confirm the veteran's contentions.  Moreover, 
the veteran was notified at his June 2004 hearing that the 
record would be held open for 60 days to submit additional 
evidence; however, no additional evidence has been submitted.  

Since no medical evidence shows that the veteran requires 
insulin to control his diabetes mellitus, type II, the Board 
finds that the preponderance of the evidence is against his 
claim for an evaluation in excess of 20 percent.  The Board 
has considered the doctrine of reasonable doubt; however, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b), and the appeal is denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
service-connected diabetes mellitus, type II, has caused 
marked interference with employment or had required 
hospitalizations.  Although the veteran's diabetes may impact 
his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Service Connection Claims

The veteran claims that he suffer from hypertension, erectile 
dysfunction, cataracts, and peripheral neuropathy, each of 
which was either caused or aggravated by his service-
connected diabetes mellitus, type II.  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service. See 38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Hypertension

The veteran claims that he developed hypertension that was 
either caused or aggravated by his service-connected diabetes 
mellitus, type II.  For the reasons set forth below, the 
Board agrees and finds that the evidence supports the 
veteran's claim.  

The veteran was first diagnosed with hypertension in 2002.  
The veteran received VA outpatient treatment beginning in 
2002 for episodes involving chest pain, shortness of breath, 
and heart palpitations.  He was eventually diagnosed with 
hypertension after elevated blood pressure readings were 
noted.  In November 2002, a VA examiner reviewed the claims 
filed and determined that the veteran's hypertension was not 
due to diabetes.  A VA examiner in October 2003 also reviewed 
the claims file and agreed with that opinion.  The Board 
notes that these opinions found that the veteran's service-
connected diabetes did not cause his hypertension; however, 
neither examiner addressed the issue of whether diabetes 
aggravated his hypertension.  
The issue of aggravation was addressed by a VA examiner in 
April 2003, who, after reviewing the claims file, concluded 
that the veteran's arterial hypertension had been aggravated 
by his service-connected diabetes mellitus.  Therefore, with 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that the evidence supports the veteran's 
claim that his hypertension has been aggravated by his 
service-connected diabetes mellitus, type II.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, service 
connection for hypertension is granted.

B.  Erectile Dysfunction

The veteran claims that he suffers from erectile dysfunction 
as a result of his service-connected diabetes mellitus, type 
II.  After reviewing the evidence of record, the Board agrees 
and finds that the evidence supports the veteran's claim.  

The veteran first raised the issue of erectile dysfunction to 
a VA clinician in March 2002.  The clinician also noted 
alcohol abuse.  At his November 2002 VA examination, the 
examiner noted the veteran's two- to three-year history of 
impotence or partial erectile dysfunction.  The examiner 
concluded that this problem was not secondary to diabetes but 
was likely related to alcohol abuse and possible liver 
disease.  At his April 2003 VA examination, however, a VA 
examiner disagreed and opined that the veteran's partial 
impotence was secondary to diabetes mellitus.  

In light of the favorable medical opinion, which was based on 
a review of the record, there clearly exists an approximate 
balance of positive and negative evidence regarding the issue 
of whether the veteran's erectile dysfunction is related to 
his service-connected diabetes.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, service connection for erectile 
dysfunction is granted.


C.  Cataracts

The veteran claims that he has cataracts in both eyes as a 
result of his service-connected diabetes mellitus, type II.  
For the reasons set forth below, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim.  

The veteran submitted treatment records from the Southwestern 
Eye Center dated December 2002 showing a diagnosis of "Cats 
OU."  However, two VA examination reports found no pathology 
of either eye.  A September 2002 VA examination report noted 
that the veteran's corrective vision was 20/30 bilaterally.  
Intraocular pressure was 16 in the right eye and 17 in the 
left.  An external examination of the eyes was negative.  
Ophthalmoscopic examination was also negative.  The 
examiner's impression was that the veteran had no eye 
pathology.  Similar findings were recorded at a subsequent VA 
examination in July 2003, at which time the veteran reported 
no eye complaints.  The diagnostic impression was "No eye 
pathology."

It thus appear that the veteran does not have cataracts in 
either eye.  In Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997), the Court held that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application.  Since there is no 
evidence that the veteran has cataracts, his claim for 
service connection must be denied.  See also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim). 

The Board has considered lay statements provided by the 
veteran and his wife, including testimony presented at the 
June 2004 hearing.  In considering these statements, the 
Board notes that both the veteran and his wife are certified 
nurses aids (CNA), and thus have some medical training.  The 
Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  
The Board notes, however, that a CNA has less medical 
training and expertise than a registered nurse.  In any 
event, the Board places greater probative value on the 
opinions contained in the VA examination reports, which are 
based on a review of the claims file as well as objective 
clinical findings.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that self 
interest may effect the credibility of testimony, although 
not the competency to testify).  
 
The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cataracts.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  

D.  Peripheral Neuropathy

The veteran claims that he has peripheral neuropathy in all 
four extremities as a result of his service-connected 
diabetes mellitus, type II.  After reviewing the evidence, 
the Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim.  

The Board has reviewed VA outpatient treatment records dated 
from 2002 to 2003, several of which list diagnoses of 
diabetes mellitus with peripheral neuropathy.  However, 
recent EMG testing does not show peripheral neuropathy.  
Moreover, VA examiners have attributed the veteran's 
neurological complaints to his alcohol use. 

At his November 2002 VA examination, the examiner reviewed 
the claims file, which revealed that the veteran had been a 
"continuous" user of alcohol for years but had stopped 
about a month or two ago.  The veteran told the examiner that 
he had experienced a sensation of pins and needles in his 
finger and toes for years.  However, he denied numbness and 
said the feeling in his hands and feet was intact.  A 
neurologic examination revealed that deep tendon reflexes 
were intact, including ankle reflexes.  Vibratory, pin and 
sharp pain perception were also intact.  The only abnormality 
involved a variably diminished to absent light touch over the 
fingers and toes.  The diagnostic impression was "Minimal 
peripheral neuropathy, distal upper and lower extremities, by 
his history of years duration, and with the diabetes only 
being recently discovered, and with a long known history of 
excessive alcohol use, this is considered to be secondary to 
that alcohol use." 

The veteran underwent a VA neurological examination in July 
2003 to determine the nature and etiology of his complaints 
involving peripheral neuropathy.  The examiner noted the 
veteran's six month history involving swelling of the feet, 
throbbing of the toes, and tingling of the fingertips.  The 
veteran explained that all his symptoms had their onset at 
the same time and tended to wax and wane.  He indicated that 
his feet would swell and throb after prolonged standing, 
which would be relieved after elevating his legs.  He stated 
that the tingling in his fingertips would also come and go.  
The examiner noted that a review of the claims file disclosed 
that the veteran's complaints began more than six months ago, 
and that a VA medical professional had attributed the 
veteran's mild peripheral neuropathy to his alcohol 
consumption.  The veteran told the examiner that he indeed 
drank up to ten beers a day prior to being diagnosed with 
diabetes eighteen month ago.  The examiner also pointed out 
that the veteran was diagnosed with diabetes a year before 
the onset of symptoms.  

A physical examination revealed that the veteran had a normal 
station and gait, and was able to stand on his heels and toes 
without difficulties.  Reflexes were 2+ and symmetric in the 
biceps, triceps, brachioradialis and finger flexors, as well 
as the knees.  Reflexes were 1+ in the ankles.  Toes were 
down going.  Sensory examination to light touch, pin 
vibration and position were normal in the feet and hands.  No 
swelling of the feet was noted.  However, the veteran said 
his feet were redder than they should be.  The examiner 
concluded that the veteran did not have clear evidence of 
peripheral neuropathy, and, if present, was only minor in 
nature.  The examiner than opined that it was more likely 
that any peripheral neuropathy was related to alcohol than 
diabetes.  The examiner indicated that he had ordered EMG 
testing for further evaluation.  EMG testing a few days later 
was negative.  The diagnostic impression was "Normal 
Electrical Exam."

After reviewing the evidence, the Board finds that the 
veteran does not suffer from a disability manifested by 
peripheral neuropathy.  The Board notes that several health 
care professionals have diagnosed peripheral neuropathy based 
on the veteran's complaints.  However, none of those opinions 
was based on EMG testing.  In fact, an EMG test was not 
performed until July 2003, which was entirely negative.  In 
the absence of a current disability involving peripheral 
neuropathy, the veteran's claim must be denied.  See Sanchez-
Benitez and Brammer, both supra.  Even assuming for 
discussion purposes that the veteran has peripheral 
neuropathy, medical evidence clearly relates these complaints 
to alcohol use rather than the veteran's service-connected 
diabetes.  The Board acknowledges the testimony of the 
veteran at his personal hearing in June 2004 to the effect 
that he had never abused alcohol.  However, the medical 
records do not contain an isolated finding on this point; 
rather, the record is consistent.  Therefore, the Board does 
not find any support for the argument that these records were 
generated in error by VA personnel.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
peripheral neuropathy.  Despite statements by the veteran and 
his wife that he suffers from peripheral neuropathy as a 
result of his diabetes, the Board finds that the VA 
examination reports are of greater probative value, as they 
were based on a review of the claims file as well as 
objective clinical findings.  Since the preponderance of the 
evidence is against the veteran's claim, the Board need not 
consider the doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal is denied.




ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.  

Service connection for hypertension as secondary to a 
service-connected disability is granted.

Service connection for erectile dysfunction as secondary to a 
service-connected disability is granted.

Service connection for cataracts as secondary to a service-
connected disability is denied.  

Service connection for peripheral neuropathy as secondary to 
a service-connected disability is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



